DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (United States Patent Application Publication No. US 2018/0069117 A1, hereinafter “Cho”).
In reference to claim 11, Cho discloses a structure which meets the claim.  Figures 13-20C of Cho disclose a semiconductor memory structure which comprises an isolation structure (106U) surrounding a first active region (AP) and a second active region (AP) disposed over a substrate (100).  A bit line (BBL) disposed below the isolation structure (106U) between the first active region (AP) and the second active region (AP).  A word line (WL) surrounds the first active region (AP) and the second active region (AP) and is disposed over the bit line (BBL).  A contact (180) is disposed over the first active region (AP) and the second active region (AP) and is in direct contact with the first active region (AP) and the second active region (AP).  A capacitor (190) is disposed over the contact (180).
With regard to claim 12, the first active region (AP) and the second active region (AP) further comprise a channel region (CB) surrounded by the word line (WL), a pair of source/drain regions (170, 120) disposed over the channel region (CB) and under the channel region (CB) respectively.  The pair of source/drain regions (170, 120) has a first conductivity type, the channel region has a second conductivity type, and the first conductivity type is different from the second conductivity type (p. 2, paragraphs 30 and 32).
In reference to claim 13, the contact (180) is in direct contact with the pair of source/drain regions (170 of each channel (CB)).
With regard to claim 18, fig. 14A shows that the first active region (AP) and the second active region (AP) are substantially arranged in parallel with the adjacent first active region (AP) and second active region (AP) in a top view.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method for forming a semiconductor memory structure which comprises forming an isolation structure surrounding an active region in a substrate, forming a first trench separating the active region into a first active region and a second active region in combination with forming a bit line at a bottom portion of the first trench, forming a word line surrounding the first active region and the second active region, and over the bit line, forming a contact over the first active region and the second active region by a self-aligned deposition process and forming a capacitor over the contact as described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory structure comprises an isolation structure surrounding a first active region and a second active region disposed over a substrate, a bit line disposed below the isolation structure between the first active region and the second active region, a word line that surrounds the first active region and the second active region and is disposed over the bit line, a contact disposed over the first active region and the second active region which is also in direct contact with the first active region and the second active region, a capacitor disposed over the contact in combination with the suggested barrier layers, well region, additional semiconductor material layer, relative locations of the contact and the isolation structure, as well as the capacitor and active region arrangement as described by the applicant in claims 14-17, 19, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817